Citation Nr: 1210496	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  11-27 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 1946.  The Veteran also had additional service in the United States Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) that denied service connection for tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence of record is in equipoise as to whether the Veteran's tinnitus is the result of noise exposure in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he currently suffers from tinnitus that was incurred in service.  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Tinnitus, an organic disease of the nervous system, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  That presumption is rebuttable by evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In determining whether service connection is warranted for any disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Reportedly, the Veteran incurred acoustic trauma in service during the performance of his duties in fire control on an aircraft carrier in the Eastern Pacific during World War II.  He described exposure to excessive noise from 5 inch guns without hearing protection.  The Veteran's service personnel records show that his military occupational specialty was fire control radar officer communications.  The awards listed therein include the American Theater ribbon, Asiatic Pacific ribbon, and World War II Victory Medal, which are not combat-specific citations or awards. 

The Veteran's service medical records contain no complaints or findings related to tinnitus.  During service, tinnitus was not affirmatively shown to have been present and service connection cannot be established based on a chronic disability shown during service.  38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

A Veteran is competent to declare that he has symptoms of tinnitus.  However, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2011).

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's tinnitus is related to service.  A private audiological consultation report in July 2005 contained a history of significant acoustic trauma due to exposure to a noise blast while aboard an aircraft carrier during World War II.  It was noted that the Veteran had no associated tinnitus.  

The Veteran underwent a VA examination in March 2011.  The Veteran reported a history of excessive noise exposure without protection while aboard an aircraft carrier during World War II.  He denied any recreation or occupational noise exposure.  After service, he was employed as a professor.  The Veteran endorsed ringing in his ears twice a week and lasting less than 5 minutes.  Following a review of the claims file and an examination of the Veteran, the examiner indicated that the Veteran was exposed to short-term high impulse noise from gunnery during World War II, which may have damaged his auditory system causing hearing loss and tinnitus.  The examiner indicated that the Veteran's age and recent otologic changes contributed to the Veteran's condition, but could not be deferentially diagnosed from acoustic trauma in the military.  The Veteran exhibited noise induced hearing loss and there was no evidence of acoustic trauma outside of military service.  The examiner noted that tinnitus could not be claimed as the Veteran's complaints were not considered pathologic, which was defined in medical literature as ear noise that lasted at least 5 minutes and occurring at least two times per week. 

A VA medical opinion regarding the Veteran's tinnitus complaint was obtained in September 2011.  Following a review of the claims file, the audiologist determined that the claimed tinnitus was less likely than not incurred in or caused by the claimed in-service injury or event.  The audiologist explained that the Veteran denied having tinnitus in July 2005, and March 2011, tinnitus was not constant, and the service medical records contained no evidence of tinnitus.  Additionally, there was no reported nexus between tinnitus and military service or consistent with onset of tinnitus in service.  

In September 2011, a private ear, nose and throat private physician indicated a review the Veteran's medical history, and provided an opinion the Veteran's bilateral hearing loss and tinnitus were consistent with unprotected noise exposure from his duties in military service over a one year period aboard an aircraft carrier during wartime.

Initially, the Board acknowledges that the VA examiners in March 2011, and September 2011, opined that the Veteran's complaint of ringing in his ears did not meet the diagnostic criteria for tinnitus.  However, the Veteran's lay description of ringing in his ears represents competent lay evidence that he currently suffers from symptoms of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The March 2011 examiner noted that the Veteran was exposed to short-term high impulse noise from gunnery during World War II, which may have damaged his auditory system causing tinnitus.  That opinion was further supported by the examiner's finding that the Veteran exhibited noise induced hearing loss and there was no evidence of acoustic trauma outside of military service.  The Board notes that service-connection has been established for the Veteran's hearing loss.  To the extent that the VA examiner in September 2011 determined that there was no reported nexus between tinnitus and military service, the Board notes that a private otorhinolaryngologist in September 2011, opined that the Veteran's tinnitus was consistent with unprotected noise exposure from his duties in military service over a one year period aboard an aircraft carrier during wartime.  That opinion is consistent with the circumstances and conditions of the Veteran's service and the evidence of record.  The Board finds the September 2011 opinion of the private physician, when considered in light of the March 2011 VA examination findings, to be more persuasive than the September 2011 VA opinion.  Therefore, the Board finds that service connection for tinnitus is warranted because the evidence shows that it is at least as likely as not that the tinnitus is related to acoustic trauma during the Veteran's service.

The Board is also cognizant that, the Veteran has provided inconsistent statement regarding symptoms of tinnitus and onset of the condition.  However, because there is a current diagnosis of tinnitus, evidence indicative of in-service acoustic trauma, and competent medical evidence that etiologically links the Veteran's tinnitus to service, the Board finds that the balance of positive and negative evidence is, at the very least, in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and credible medical evidence creates a nexus between the Veteran's current tinnitus and active service.  Therefore, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


